Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 11, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157705(143)(150)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DEBORAH LYNN FOSTER,                                                                                 Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                 Megan K. Cavanagh,
                                                                                                                        Justices
           Appellee,
                                                                    SC: 157705
  v                                                                 COA: 324853
                                                                    Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant/counterplaintiff-appellant to
  exceed the page limitation for his brief is GRANTED. The 63-page brief submitted on
  February 27, 2019, is accepted for filing. On further order of the Chief Justice, the motion
  of the Family Law Section of the State Bar of Michigan to file a brief amicus curiae is
  GRANTED. The amicus brief submitted on October 10, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 11, 2019

                                                                               Clerk